Citation Nr: 0630099	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-07 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for insulin dependent 
diabetes mellitus.  

2.  Entitlement to service connection for heart disease, to 
include as secondary to insulin dependent diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to July 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for insulin-dependent diabetes mellitus and for 
heart disease.  The appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to inform a claimant of which evidence 
VA will provide and which evidence claimant is to provide, 
and that the Board must remand for the issuance of complying 
notice where VA failed to do so.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  No notice in accordance with 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 has been provided to the veteran 
regarding his claims for service connection for diabetes 
mellitus and for heart disease, to include as secondary to 
diabetes mellitus.  

With his claim received in July 2000, the veteran submitted 
an authorization form for release of exhibits filed with his 
claim for benefits to the Social Security Administration 
(SSA).  It does not appear that a request for these records 
or other Social Security records has been made.  The Court 
has made it clear that SSA records are relevant to claims for 
VA disability compensation and that the decision of that 
agency and the records considered in arriving at the decision 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

The Board also notes that the veteran submitted an 
authorization form for medical records to be requested from a 
private medical provider named MIMA.  The request mailed in 
July 2001 was returned with a new address written on the 
returned envelope.  There is no indication that the request 
was resent to the new address.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter to the veteran 
consistent with the notice requirements of 
the 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 on the issues of entitlement to 
service connection for diabetes mellitus 
and for heart disease, to include as 
secondary to diabetes mellitus.  A copy of 
that letter should be filed in the claims 
folder.

2.  Request from the SSA the 
administrative and medical records 
pertinent to the appellant's claim for 
Social Security disability benefits.  
These records should include exhibits A-1 
through A-24 and Exhibits B-1 through B-
35.  The address provided by the veteran 
is:  

		Office of Hearings and Appeals
		Suite 300, Glenridge Building
		3505 Lake Lynda Drive
		Orlando, Florida  32817

If the veteran's records are not at the 
above address, please obtain the correct 
mailing address from the SSA and resubmit 
the request.

3.  After obtaining a current 
authorization form, request the veteran's 
medical treatment records from: 

		MIMA
		200 Sheridan Road
		Melbourne, FL  32901

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

